             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          WESTERN DIVISION

 UNITED STATES OF AMERICA,

            Plaintiff,

 v.                                             Case No. 18-00765-CV-W-NKL

 $14,240.00 IN UNITED STATES
 CURRENCY,

            Defendant.


              ORDER OF DEFAULT JUDGMENT OF FORFEITURE

       Plaintiff, United States of America, has moved this Court, pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure, for entry of a final judgment by default.

Plaintiff has shown that there was reasonable cause for seizure of the defendant property,

Doc. 1 (Complaint), ¶ 6; that a complaint for forfeiture was filed, id.; that all known

potential claimants were served by certified United States mail, Doc. 3 (Notice); Doc. 7-2

(Return Receipt); and that any and all other claimants have been served by publication,

Doc. 6 (Declaration of Publication). An Entry of Default was made on December 13,

2018 by the Clerk of the Court. Doc. 8 (Clerk’s Default). However, no potential

claimant has filed a timely claim to the defendant property. Therefore, it is hereby

       ORDERED, ADJUDGED AND DECREED:

       (1) that a default judgment of forfeiture is hereby entered against the defendant

property;

       (2) that the defendant $14,240.00 in United States currency is hereby forfeited to

the United States of America pursuant to 21 U.S.C. § 881(a)(6);
       (3) that the defendant property shall be disposed of according to law;

       (4) that all persons claiming any right, title or interest in or to the defendant

property are held in default;

       (5) that all claims and interests in the defendant property are forever foreclosed

and barred;

       (6) that the Clerk of the Court shall enter a judgment consistent with this order.



                                                      s/ Nanette K. Laughrey
                                                      NANETTE K. LAUGHREY
                                                      United States District Judge

Dated: January 22, 2019
Jefferson City, Missouri




                                              2
